GOODE, J.
This case was before us on a former appeal and the judgment was then reversed and the cause remanded to be retried because of certain erroneous directions to the jury. Haycraft v. Griggsby et al., 88 Mo. App. (St. L.) 354.
We have perused the voluminous printed record sent up on this appeal and find that it was tried a second time on *76evidence and instructions not materially different from what were, contained in tbe former record except that tbe court’s instructions were corrected in respect to the faults pointed out in the opinion of this court; so that the issues were fairly submitted to the jury, if we were right in that opinion as, on further consideration, we think wc were.
A second verdict having been returned in favor of the defendants we shall overrule the appellant’s excepción that the finding was so opposed to the evidence as to prove it resulted from undue partiality or prejudice. Neither do we sustain the contention that the jury was approached by persons favorable to the defendants or improperly influenced in any way, as to which assignment of error the affidavits filed by the appellant fail to make a suitable showing; and the showing must- needs he strong for us to interfere with the circuit court’s action on that ground.
The judgment is affirmed.
All concur.